DETAILED ACTION
	This Office action is in response to the amendment filed 9 February 2021.  By this amendment, claims 30, 32, and 41 are amended; claims 31, 35-40, and 46 are cancelled; claims 47 and 48 are new.  Claims 21-30, 32-34, 41-45, and 47-48 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-30, 32-34, 41-45, and 47-48 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claims 21-29 are allowed for the reasons set forth in the Non-Final Rejection dated 13 November 2020.  
Independent claim 30 has been amended to incorporate the allowable subject matter of claim 31 indicated in the Non-Final Rejection dated 13 November 2020.  Claims 32-34 depend directly or indirectly from claim 30 and are thus allowable for the same reasons.
Independent claim 41 has been amended to incorporate the allowable subject matter of claim 46 indicated in the Non-Final Rejection dated 13 November 2020.  Claims 42-45 and 47-48 depend directly or indirectly from claim 41 and are thus allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013.  The examiner can normally be reached on 10-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CANDICE Y. CHAN
Examiner
Art Unit 2813
18 May 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813